Brown, C. J.
The testimony was in conflict in this case. But we think the weight of evidence was in favor of the defendant, and that he purchased the cotton bona fide for a valuable consideration, and without actual notice of the existence of the judgment. If so, and he held it for two years before the filing of this bill, and before any levy was made upon it, it was discharged from the lien of the judgment, under section 3525 of the Code, and his title was perfect, and it was a matter of no concern to the plaintiff whether he mixed it with other cotton, or what he did with it. See Chapman vs. Akin, decided at this term.
Taking this view of the case, we will not set aside the verdict and order a new trial, though the charge of the Court on the other ground taken in the case may have been too favorable to the defendant.
Judgment affirmed.